Citation Nr: 0923988	
Decision Date: 06/25/09    Archive Date: 07/01/09

DOCKET NO.  97-08 998	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to an effective date prior to May 12, 1992 
for the grant of a total disability evaluation based upon 
individual unemployability due to service-connected 
disabilities (TDIU).

2.  Entitlement to an increased evaluation for posttraumatic 
stress disorder (PTSD), currently evaluated as 70 percent 
disabling.


WITNESSES AT HEARINGS ON APPEAL

The Veteran, his aunt, and two other acquaintances.


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The Veteran served on active duty from June 1966 to June 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from  rating decisions issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas in April 1992 and November 1996.

Previously, the Board remanded the increased evaluation claim 
in April 2000, whereas the effective date claim was 
previously denied in Board decisions issued in April 2000, 
August 2002, and November 2005.  For each of those Board 
decisions, the United States Court of Appeals for Veterans 
Claims (Court) has granted motions to vacate the Board's 
decisions and remanded the case back to the Board.  Moreover, 
the Board remanded this case for additional development in 
May 2007.  The case has since been returned to the Board.

Of note to the Board is that the Veteran was previously 
represented by a private attorney, but VA has revoked that 
attorney's authority to represent VA claimants as of October 
10, 2001.  In a May 2009 letter, the Veteran was informed of 
his right to appoint another representative (either a 
Veterans Service Organization or an attorney) and notified 
that, if the Board did not hear from the veteran within 30 
days, it would be assumed that he wanted to represent 
himself.  The 30-day period has now passed with no response 
from the Veteran; accordingly, the Board will proceed with 
this appeal at the present time.

The claim for an increased evaluation for PTSD is addressed 
in the REMAND portion of the decision below and is REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  The Veteran's TDIU claim was received on May 12, 1992.

2.  It is not factually ascertainable that the Veteran's 
service-connected disabilities rendered him unemployable in 
the one-year period prior to May 12, 1992.


CONCLUSION OF LAW

The criteria for an effective date prior to May 12, 1992 for 
the grant of TDIU have not been met.  38 U.S.C.A. §§ 5103, 
5103A, 5107, 5110 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.159, 3.400 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Applicable laws and regulations

Unless otherwise specified, the effective date of an 
evaluation and award of pension, compensation or dependency 
and indemnity compensation based on an original claim, a 
claim reopened after final disallowance, or a claim for 
increase is to be fixed in accordance with the facts found, 
will be the date of receipt of the claim or the date 
entitlement arose, whichever is the later.  38 U.S.C.A. § 
5110(a); see also 38 C.F.R. § 3.400(o)(1).

In cases involving increases, the effective date will be the 
earliest date as of which it is factually ascertainable that 
an increase in disability occurred if the claim is received 
within one year from such date.  Otherwise, the effective 
date is the date of receipt of claim.  38 C.F.R. § 
3.400(o)(2).

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  38 U.S.C.A. § 5101(a)).  
38 C.F.R. § 3.155 provides that any communication or action 
indicating intent to apply for one or more VA benefits may be 
considered an informal claim.  Such an informal claim must 
identify the benefit sought.  38 C.F.R. § 3.1(p) defines 
application as a formal or informal communication in writing 
requesting a determination of entitlement or evidencing a 
belief in entitlement to a benefit.  See also Rodriguez v. 
West, 189 F.3d. 1351 (Fed. Cir. 1999). 

VA is required to identify and act on informal claims for 
benefits.  38 U.S.C.A. § 5110(b)(3); 38 C.F.R. §§ 3.1(p), 
3.155(a).  See also Servello v. Derwinski, 3 Vet. App. 196, 
198-200 (1992).  Upon receipt of an informal claim, if a 
formal claim has not been filed, an application form will be 
forwarded to the claimant for execution.  If received within 
one year from the date it was sent to the claimant, it will 
be considered filed as of the date of receipt of the informal 
claim.

38 C.F.R. § 3.157(a) provides that the effective date of 
pension or compensation benefits will be the date of receipt 
of the claim or the date entitlement arose, whichever is 
later.  Acceptance of a report of examination or treatment 
meeting the requirements of 38 C.F.R. § 3.157 as a claim for 
increase is subject to the payment of retroactive benefits 
from the date of a report or for a period of one year prior 
to the date of receipt of the report.  

If a formal claim for compensation has previously been 
allowed, or a formal claim for compensation disallowed for 
the reason that the service-connected disability is not 
compensable in degree, a report of examination or 
hospitalization can be accepted as an informal claim for 
benefits.  38 C.F.R. § 3.157(b).  As to reports prepared by 
VA or the uniformed services, the date of receipt of such a 
claim is deemed to be the date of outpatient or hospital 
examination or date of admission to a VA or uniformed 
services hospital.  For reports prepared by a non-VA hospital 
where the veteran was maintained at VA expense, the date of 
admission to the hospital is accepted as the date of receipt 
of claim if VA maintenance was authorized prior to admission.  
38 C.F.R. § 3.157(b)(1).  For all other reports, including 
reports from private physicians, laymen, and state and other 
institutions, the date of receipt of the reports is accepted 
as the date of receipt of an informal claim.  38 C.F.R. § 
3.157(b)(2-3).




II.  Factual background

The Board has reviewed the Veteran's claims file to ascertain 
whether an effective date prior to May 12, 1992 is warranted 
for the grant of TDIU.  In this regard, the Board notes that, 
following a June 1980 claim, the RO denied TDIU, among other 
claims, in a December 1980 rating decision.  At that time, 
the Veteran's service-connected disorders included 
hyperkeratosis and interego of the feet with dyshidrotic 
eczema of the hands (10 percent disabling), and a laceration 
of the right forehead and post-operative residuals of an 
umbilical hernia (both zero percent disabling).  The Veteran 
was notified of this decision in January 1981 but did not 
initiate an appeal within the following year.  The Veteran's 
representative did file a Notice of Disagreement in January 
1981 but referenced only a claim for an increased evaluation 
for the skin disorder.  

Subsequent treatment records and examination reports 
addressing the three service-connected disorders listed above 
are entirely devoid of commentary suggesting that those 
disorders, individually or in combination, rendered the 
Veteran unable to secure or follow a substantially gainful 
occupation.  See 38 C.F.R. § 4.16(a).  An Arkansas Department 
of Corrections psychologist's note from August 1984 indicates 
that the severity of the Veteran's PTSD symptoms made it 
unlikely that he could gain meaningful employment.  As to 
PTSD, however, entitlement to service connection for this 
disorder was not granted until a March 1992 Board decision, 
and the RO, in an April 1992 rating decision, effectuated a 
30 percent evaluation as of May 12, 1989. 

In reviewing the evidence between May 12, 1989 and May 12, 
1992, the Board notes that the May 12, 1989 effective date 
was based on the receipt of the Veteran's claim to reopen his 
previously denied claim for service connection for PTSD.  In 
this same correspondence, he requested consideration for 
nonservice-connected pension benefits.  He separately noted 
at that time that "[t]he only income that I have is the VA 
10% compensation," and there is no language in this 
correspondence to suggest an intent to claim TDIU.  In the 
present appeal, however, the Veteran has asserted that the 
grant of TDIU should be effectuated as of the date of receipt 
of this claim.

From May to June of 1989, the Veteran was hospitalized at a 
VA facility with a primary diagnosis of an antisocial 
personality disorder.  Indeed, the treatment providers 
specifically noted that PTSD and schizophrenia were not 
found.  At discharge, it was noted that the Veteran was 
"considered competent and able to resume prehospital 
activities including work," although he was aware that he 
would have some difficulty in work situations because of his 
recent prison sentence.  

The Veteran appeared for a VA hearing in December 1989, 
addressing his claims for service connection for PTSD and for 
nonservice-connected pension benefits.  Although he asserted 
that he was unable to work, he linked this to disorders for 
which service connection was not in effect at that time, 
including PTSD and radiating back pain.  

In January 1990, the Veteran underwent a VA psychiatric 
examination.  The examiner diagnosed chronic and delayed 
PTSD.  It was the opinion of the examiner that the Veteran 
was competent for VA purposes and was not in need of 
psychiatric hospitalization at the time of the examination.  
The examiner did find that the Veteran was "severely 
impaired in social and vocational adaptability as direct 
consequences of his psychiatric diagnosis," but the examiner 
did not specify whether substantially gainful employment was 
precluded.  

From February to March of 1991, the Veteran was hospitalized 
at a VA facility for PTSD symptoms.  The hospital report 
contains Axis I diagnoses of PTSD and organic anxiety 
disorder, along with Axis III diagnoses of a complex partial 
seizure disorder, degenerative joint disease, and a remote 
traumatic brain injury.  The Veteran was found "not to be 
currently employable," but the attending physician did not 
specify whether this was attributable to PTSD, other 
diagnoses, or a combination of such diagnoses.  

A March 1991 VA referral information summary report indicates 
PTSD and organic anxiety syndrome, with an assigned GAF score 
of 60.  Under the American Psychiatric Association's 
Diagnostic and Statistical Manual for Mental Disorders, 
Fourth Edition (DSM-IV), this score indicates moderate 
symptoms (e.g., a flattened affect, circumstantial speech, 
occasional panic attacks), or moderate difficulty in social, 
occupational, or school functioning (e.g., having few friends 
or having conflicts with peers or co-workers).  The same 
diagnoses are listed in a March 1991 VA treatment record, 
with a GAF score of 65-70 assigned.  The Board notes that, 
under the DSM-IV, such a score range indicates mild symptoms 
or some difficulty in social occupational, or school 
functioning, but generally functioning pretty well with some 
meaningful interpersonal relationships.  A fair-to-poor 
prognosis was noted, without further explanation.  In the 
same month, a VA examination addendum was provided, but this 
report was focused on the Veteran's personal history rather 
than the severity of his current symptoms.  

From May to June of 1991, the Veteran was hospitalized at a 
VA facility with Axis I diagnoses of PTSD and alcohol abuse 
in full remission.  The treating physician noted that the 
Veteran's intrusive thoughts and flashbacks of Vietnam 
interfered with effective living in the present, while his 
feelings of hopelessness and helplessness with the goal of an 
increased sense of self-esteem and feelings of ability to 
cope through objectives of working towards successful 
completion of projects.  The Veteran was encouraged to 
continue in outpatient treatment and to take his medications, 
and, at discharge, was considered competent for VA purposes 
and "ready to resume his Prehospital level of activities."  
The attending physician did not render a GAF score or 
otherwise comment specifically on the extent to which PTSD 
interfered with the Veteran's employability.

Subsequent VA treatment records indicate further treatment 
for PTSD and also for a seizure disorder (as noted in further 
detail below, service connection for this disorder was later 
granted as of January 1992).  None of these records, however, 
address the effect of either disorder on the Veteran's 
employability.

As noted above, in an April 1992 rating decision, the grant 
of service connection for PTSD was effectuated, with a 30 
percent evaluation assigned as of May 12, 1989 and a combined 
40 percent evaluation in effect from that same date.  The 
Board notes that this combined evaluation fell well short of 
the criteria for initial schedular consideration for TDIU 
under 38 C.F.R. § 4.16(a).

In a statement received on May 12, 1992, the Veteran asserted 
that he wished "to claim total rating due to 
unemployability," with a VA Form 21-8940 (Veteran's 
Application for Increased Compensation Based on 
Unemployability) attached.

In a January 1993 rating decision, the RO increased the 
evaluation for the Veteran's PTSD to 50 percent, effective 
from July 1, 1991.  This resulted in a combined 60 percent 
evaluation as of that same date (a temporary total evaluation 
under 38 C.F.R. § 4.29 was assigned from May 6 through June 
30 of 1991).  This evaluation also fell short of the criteria 
for initial schedular consideration for TDIU under 38 C.F.R. 
§ 4.16(a).

In June 1993, the RO granted service connection for a seizure 
disorder, with a 20 percent evaluation assigned from January 
1, 1992.  This grant, however, did not affect the combined 
evaluation of 60 percent.  See 38 C.F.R. § 4.25.

Finally, in a November 1996 rating decision, the RO increased 
the evaluation for PTSD to 70 percent and also granted 
entitlement to TDIU.  Both awards were effectuated as of May 
12, 1992.  The current appeal arose from this decision.

In August 2008, the Board received the Veteran's Social 
Security Administration (SSA) records.  These records include 
several non-VA mental health reports from the year prior to 
the May 12, 1992 claim for TDIU.  Reports from July and 
August of 2001 largely concern the fact that the Veteran was 
treated for chronic undifferentiated schizophrenia while 
being simultaneously treated by VA for PTSD.  At that time, 
the Veteran felt that a conversion of all services to VA 
would be acceptable.  A subsequent report from a social 
worker, dated in February 1992, addresses only chronic, 
paranoid-type schizophrenia.  A GAF score of 40 was assigned; 
while this score, under the DSM-IV, signifies major 
impairment in several areas and can encompass inability to 
work, there was no further commentary to that effect from the 
treating social worker.  

A July 1992 SSA decision included with the records received 
in August 2008 indicates that the veteran had "mental 
problems" and that his condition became severe enough to 
meet the special requirements for disability in December 
1983.  The report indicates a primary diagnosis of 
schizophrenia, with a secondary diagnosis of PTSD.  In this 
regard, the Board notes that service connection for 
schizophrenia has never been established, and the criteria 
for establishing service connection for this disorder are 
substantially different from those for establishing service 
connection for PTSD.  See 38 C.F.R. §§ 3.303, 3.307(a), 
3.309(a).  

III.  Analysis

In this case, there is no indication of a TDIU claim pending 
prior to May 12, 1992.  While the Veteran did claim TDIU in 
1980, this claim was denied in an unappealed December 1980 
rating decision, with no indication of a claim between that 
rating decision and May 12, 1992.  The Veteran did have a 
pending claim for nonservice-connected pension benefits 
during the same period, but a review of his own statements 
and hearing testimony from that period indicates no stated 
intention to pursue a total disability rating based upon 
disabilities for which service connection was in effect 
during that time.  The Board is aware that the Court has held 
that when an RO is considering a rating increase claim from a 
claimant whose schedular rating meets the minimum criteria of 
38 C.F.R. § 4.16(a) and there is evidence of current service-
connected unemployability in the claimant's claims file or 
under VA control, evaluation of that rating increase must 
also include an evaluation of a reasonably raised claim for a 
TDIU rating.  See Norris v. West, 12 Vet. App. 413 (1999); 
see also Roberson v. Principi, 251 F.3d 1378, 1384 (2001).  
In this case, however, a rating meeting the minimum criteria 
of 38 C.F.R. § 4.16(a) was not in effect until May 12, 1992.  

Moreover, between the establishment of service connection for 
PTSD as of May 12, 1989 and the receipt of a claim for an 
increase in May 12, 1992, the only medical report clearly 
suggesting an inability to work was the VA hospital report 
from February to March of 1991.  This report, however, 
contains references to multiple disabilities for which 
service connection was not in effect at that time and is 
dated more than a year prior to the May 12, 1992 claim.  

The Board is also aware that the July 1992 SSA decision 
indicates disability for SSA purposes as of December 1983 
based upon mental health findings, but the primary diagnosis 
was listed as schizophrenia, for which service connection has 
never been established.  Even if the Board were to assume 
that the mental health findings cited by SSA were all 
determined to be attributable to PTSD, in view of Mittleider 
v. West, 11 Vet. App. 181, 182 (1998), 38 U.S.C.A. § 
5110(b)(2) and 38 C.F.R. § 3.400(o)(2) are applicable only 
where an increase in disability is factually ascertainable 
within one year prior to the date of claim for an increased 
disability rating; otherwise the general rule of 38 C.F.R. § 
3.400(o)(1) applies.  See Harper v. Brown, 10 Vet. App. 125, 
126 (1997).  Thus, three possible dates may be assigned 
depending on the facts of the case: (1) if an increase in 
disability occurs after the claim is filed, the date that the 
increase is shown to have occurred (date entitlement arose) 
(38 C.F.R. § 3.400(o)(1)); (2) if an increase in disability 
precedes the claim by a year or less, the date that the 
increase is shown to have occurred (factually ascertainable) 
(38 C.F.R. § 3.400(o)(2)); or (3) if an increase in 
disability precedes the claim by more than a year, the date 
that the claim is received (date of claim) (38 C.F.R. § 
3.400(o)(2)).  See Harper v. Brown, 10 Vet. App. at 126.  
Here, the July 1992 SSA decision clearly indicated that the 
increase ("disability") occurred in December 1983, well 
more than a year prior to the Veteran's May 1992 claim.  
Accordingly, the general rule of 38 C.F.R. § 3.400(o)(1) must 
apply, and the SSA records therefore do not provide a basis 
for an earlier effective date.

Overall, the preponderance of the evidence is against the 
veteran's claim of entitlement to an effective date prior to 
May 12, 1992 for the grant of TDIU, and this claim must be 
denied.  In reaching this determination, the Board 
acknowledges that VA is statutorily required to resolve the 
benefit of the doubt in favor of the veteran when there is an 
approximate balance of positive and negative evidence 
regarding the merits of an outstanding issue.  That doctrine, 
however, is not applicable in this case because the 
preponderance of the evidence is against the veteran's claim.  
See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 
U.S.C.A. § 5107(b).



IV.  Duties to notify and assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  See also 73 Fed. Reg. 23,353-
23,356 (April 30, 2008) (concerning revisions to 38 C.F.R. § 
3.159).  Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical evidence or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 
3.159(b)(1), proper notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  Notice 
should be provided to a claimant before the initial 
unfavorable decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

In this case, notice fulfilling the requirements of 38 C.F.R. 
§ 3.159(b) was furnished to the Veteran in July 2004 and June 
2007.  Also, in the June 2007 letter, the Veteran was 
notified that a disability rating and an effective date for 
the award of benefits are assigned in cases where service 
connection is warranted.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  While this notice was provided 
subsequent to the appealed rating decision, the Board notes 
that that the appealed rating decision predated the enactment 
of the applicable laws and regulation governing notice 
requirements by several years.  Moreover, the Veteran's claim 
was readjudicated in a February 2009 Supplemental Statement 
of the Case.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. 
Cir. 2007).

VA has also fulfilled its duty to assist in obtaining the 
identified and available evidence needed to substantiate the 
claim adjudicated in this decision.  The Veteran's relevant 
medical records, including Social Security Administration 
Records, have been obtained.  Because this case concerns the 
specific question of whether an effective date prior to May 
12, 1992 is warranted for the grant of TDIU, it is not a case 
for which contemporaneous VA medical examinations are 
"necessary" under 38 U.S.C.A. § 5103A(d).

Overall, there is no evidence of any VA error in notifying or 
assisting the Veteran that reasonably affects the fairness of 
this adjudication.


ORDER

Entitlement to an effective date prior to May 12, 1992 for 
the grant of TDIU is denied.


REMAND

A review of the claims file reflects that the Veteran has not 
undergone a VA examination in conjunction with his claim for 
an increased evaluation for PTSD since December 1992, more 
than 16 years ago.  Since that time, however, the Veteran 
underwent a VA hospitalization for PTSD in March and April of 
1994, and both that hospital report and multiple subsequent 
outpatient treatment reports indicate Global Assessment of 
Functioning (GAF) scores below 50.  Given the age of the 
examination report and the nature of the Veteran's mental 
health treatment since that report, the Board finds that a 
more contemporaneous examination is "necessary" pursuant to 
38 U.S.C.A. § 5103A(d) (West 2002).

Also of concern to the Board is the adequacy of the 
notification to the Veteran of the evidence needed to 
substantiate his appeal.  As this appeal arises from a rating 
decision addressing an existing rating, it is subject to the 
requirements of Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).  While a notice letter addressing the Veteran's claim 
was furnished in June 2007, this letter did not address the 
specific criteria for evaluating PTSD.  In this regard, the 
Board must also note that this criteria was revised as of 
November 7, 1996, and it is essential that the Veteran be 
notified of both the deleted and the revised criteria.  Id.

Accordingly, the case is REMANDED for the following action:

1.  A letter should be sent to the 
Veteran explaining, in terms of 
38 U.S.C.A. §§ 5103 and 5103A, the need 
for additional evidence regarding the 
claim for an increased evaluation for 
PTSD.  This letter must provide 
notification of both the type of evidence 
that VA will seek to obtain and the type 
of evidence that is expected to be 
furnished by the Veteran.  It is 
essential that the Veteran be informed 
that, to substantiate an increased 
evaluation claim, he must provide, or ask 
VA to obtain, medical or lay evidence 
demonstrating: (i) a worsening or 
increase in severity of the disability, 
and the effect that worsening has on his 
employment and daily life; and/or (ii) 
specific measurements or test results (in 
this instance, GAF scores) in support of 
an increased evaluation.  The notice must 
also provide examples of the types of 
medical and lay evidence that he may 
submit.  Finally, the full criteria of 
both 38 C.F.R. § 4.132, Diagnostic Code 
9411 (1996) and 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (2008) (e.g., the 
deleted and revised criteria for 
evaluating PTSD) must be included in the 
notice letter.  

2.  The Veteran should next be afforded a 
VA psychiatric examination, with an 
appropriate mental health professional, 
to determine the symptoms and severity of 
the service-connected PTSD.  The 
Veteran's claims file should be made 
available to the examiner prior to the 
examination, and the examiner is 
requested to review the entire claims 
file in conjunction with the examination.  
The examination report should reflect all 
subjective complaints and objective 
symptoms shown upon examination.  A 
multi-axial diagnosis, with a GAF score, 
should be rendered.  The GAF score should 
be described in detail, and the examiner 
should specifically address whether the 
Veteran's PTSD results in total 
occupational and social impairment.  If 
total occupational and social impairment 
is found, the examiner should discuss, 
based on the claims file review, the 
approximate time frame in which such 
level of disability arose, with citation 
to prior mental health records as 
warranted.  If total occupational and 
social impairment is not found, the 
examiner should provide a detailed 
rationale for this determination.  All 
opinions and conclusions expressed should 
be included in a typewritten report.

3.  After completion of the above 
development, the Veteran's claim for an 
increased evaluation for PTSD should be 
readjudicated.  If the determination 
remains adverse to the Veteran, he and 
his representative should be furnished 
with a Supplemental Statement of the Case 
and given an opportunity to respond.

Then, if indicated, this case should be returned to the Board 
for the purpose of appellate disposition.  The Veteran has 
the right to submit additional evidence and argument on this 
matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This appeal must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).  


______________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


